Citation Nr: 0422561	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  03-28 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 





INTRODUCTION

The veteran had active service from September 1951 to January 
1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) which denied a claim for special monthly pension based 
on the need for regular aid and attendance or at the 
housebound rate.  


FINDINGS OF FACT

1.  The veteran was awarded VA nonservice-connected 
disability pension benefits by action of the RO in 1996; he 
has a combined nonservice-connected disability rating of 80 
percent.

2.  The veteran is not blind, or nearly blind, is not 
institutionalized in a nursing home on account of physical or 
mental incapacity, and does not need the aid and assistance 
of another person to perform the routine activities of daily 
living.

3.  The veteran does not have a single disability rated at 
100 percent and an additional disability independently rated 
at 60 percent or more.

4.  The veteran is not confined to his home or its immediate 
premises.


CONCLUSION OF LAW

The requirements for special monthly pension based on the 
need for regular aid and attendance, or due to housebound 
status, have not been met.  38 U.S.C.A. §§ 1521, 5103, 5103A; 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.352 
(2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Special Monthly Pension

The veteran asserts that he is entitled to special monthly 
pension based on the need for regular aid and attendance of 
another person, and/or by reason of being housebound.

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct" shall receive VA pension.  38 U.S.C.A. § 1521(a).  
Section 1521 further provides for an increased rate of 
pension, in the form of a special monthly pension, when an 
otherwise eligible veteran is in need of regular aid and 
attendance (38 U.S.C.A. § 1521(d)), or has a disability rated 
as permanent and total and (1) has an additional disability 
or disabilities ratable at 60%, or (2) is permanently 
housebound (38 U.S.C.A. § 1521(e)).  See also 38 C.F.R. 
§ 3.351(b), (c), and (d).  

A veteran will be considered in need of regular aid and 
attendance if he or she: (1) is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: Inability of the claimant to 
dress and undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance; inability of the claimant 
to feed himself through loss of coordination of the upper 
extremities or through extreme weakness; inability to tend to 
the wants of nature; or incapacity, physical or mental, which 
requires care and assistance on a regular basis to protect 
the claimant from the hazards or dangers incident to his 
daily environment. "Bedridden" will be a proper basis for 
the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).

In addition, determinations that the veteran is so helpless 
as to be in need of regular aid and attendance will not be 
based solely upon an opinion that the claimant's condition is 
such as would require him to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

In July 2002, the veteran filed his claim.  In January 2003, 
the RO denied the claim.  The veteran has appealed.  

The Board notes that the veteran has no service-connected 
disabilities.  He was awarded VA nonservice-connected 
disability pension benefits by action of the RO in 1996.  His 
nonservice-connected conditions are listed in the January 
2003 rating decision as follows: hypertension with 
arteriosclerotic heart disease, atrial flutter, evaluated as 
60 percent disabling; bilateral arthritis of the knees, 
evaluated as 20 percent disabling; left lower leg fracture, 
evaluated as 20 percent disabling; and spondylosis, evaluated 
as 10 percent disabling.  In addition, he has 
"psychiatric/neurologic condition, not specified," 
malignant neoplasm of the prostate in December 1996, status 
post radiotherapy, "rotator cuff tear, shoulder," and 
"discogenic disease L1, L2, L4, L5," with each disability 
evaluated as 0 percent disabling.  His combined rating for 
his nonservice-connected conditions is 80 percent.  

The relevant medical evidence includes non-VA reports, and VA 
outpatient treatment and examination reports, dated between 
July 2001 and 2002.  See 38 C.F.R. § 3.400(o)(2).


The Board finds that the claim must be denied.  Of particular 
note, a VA "aid and attendance or housebound" (AAHB) 
examination report, dated in December 2002 and completed at 
Concilio de Salud Integral de Loiza, shows that the examiner 
indicated that daily skilled services were not indicated.  
The examiner also stated that the veteran was able to leave 
the home every day.  The examiner indicated that the veteran 
was not accompanied to the examination, and that he was not 
hospitalized.  The examiner remarked that the veteran had 
some movement limitations but was able to perform his 
activities of daily living and had some difficulties dressing 
and grooming due to arm weakness and discomfort.  The 
diagnoses were discogenic disease L1-L2, L4-L5, atrial 
flutter, and hypertension.  The supporting findings include 
the following: all measured strength in the upper extremities 
was 4/5; the legs had FROM (full range of motion), and no 
atrophy; all measured strength in the lower extremities was 
4.5/5; there was normal balance (however, some leg imbalance 
was noted due to decreased strength, listed as "4.5/5"); 
the veteran was alert and oriented times three (i.e., to 
person, place and time); posture was normal; and all measured 
strength in the spine and neck was 5/5.  During the 
examination, the veteran reported that he had a kiosk where 
he sold candies sometimes, and that he did home work as 
tolerated.  He stated that he used a cane once in awhile.  
The examiner indicated that the veteran could walk two blocks 
without the assistance of another person.

The Board finds that the December 2002 VA AAHB examination 
report is highly probative evidence showing that the veteran 
is not in need of regular aid and attendance.  The examiner 
specifically indicated that the veteran was able to perform 
activities of daily living, albeit with some difficulty.  
Moreover, at the examination, the veteran stated that he had 
a kiosk where he sold candies sometimes, and that he did home 
work as tolerated.  He stated that he used a cane once in 
awhile.  The examiner indicated that daily skilled services 
were not indicated and that the veteran could walk two blocks 
without the assistance of another person.  He stated that the 
veteran was able to leave his home every day.  With regard to 
his extremities, this report shows that they have 
satisfactory musculoskeletal function and coordination.  

The Board points out that there is nothing in the other 
medical evidence of record -- to include VA outpatient 
treatment reports dated after July 2002, reports from 
Concilio de Salud de Loiza dated between 2001 and 2002, and a 
report from Anibal J. Toro, M.D., dated in 2002 - to indicate 
that the veteran requires the aid and attendance of another 
person or that he is housebound.  These reports show that the 
veteran sought treatment for a number of complaints and 
symptoms that included hypertension, atrial flutter, prostate 
symptoms, and shoulder and right leg symptoms.  However, none 
of this evidence shows that the veteran has a need for 
regular aid and attendance of another person or that he is 
housebound.  See e.g., July and December 2002 VA outpatient 
treatment reports (noting that the veteran was ambulatory, 
and oriented in time, place and person).  The Board therefore 
finds that the veteran is not so nearly helpless as to 
require the regular aid and attendance of another person.  In 
other words, the criteria for entitlement to special monthly 
pension on account of the need for the regular aid and 
attendance of another person have not been met.  38 U.S.C.A. 
§ 1521; 38 C.F.R. § 3.352(a).

Concerning the veteran's claim for special monthly pension at 
the housebound rate, the Board notes that, despite the 
veteran's multiple health problems, the evidence does not 
show that he is housebound.  See e.g., December 2002 VA AAHB 
report (noting that that the veteran could walk two blocks 
without the assistance of another person, and that he was 
able to leave his home every day).  In addition, he does not 
have a single permanent disability that is evaluated as 100 
percent disabling.  Since having a single disability which is 
evaluated as 100 percent disabling is a threshold requirement 
for an increased pension benefit based on housebound status, 
38 U.S.C.A. § 1521(e) and 38 C.F.R. § 3.351(d), it is 
apparent that the basic requirements for special monthly 
pension on the account of being housebound have not been met, 
and that the RO was correct in denying housebound benefits.

The preponderance of the evidence is against a finding that 
the criteria for special monthly pension by reason of the 
need for aid and attendance of another person, or by reason 
of being housebound, have been met at this time.  It follows 
that there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise permit 
favorable action on the veteran's claim.  38 U.S.C.A. § 
5107(b).

II.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's January 2003 decision that the evidence 
did not show that the criteria for the claimed benefit had 
been met.  That is the key issue in this case, and the RO's 
decision, and the Statement of the Case (SOC) informed the 
appellant of the relevant criteria.  The SOC contained the 
full text of 38 C.F.R. § 3.159.  In addition, in August 2002, 
the RO notified the veteran of the information and evidence 
the RO would obtain and the information and evidence the 
veteran was responsible to provide.  The Board concludes that 
the discussions in the August 2002 letter, the RO's decision, 
and the SOC, adequately informed the veteran of the 
information and evidence needed to substantiate his claim, 
thereby meeting the notification requirements of the VCAA.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding the content of the August 2002 notice, the Board 
notes that in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I) the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  The Court stated that this new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II) in its stead.  For purposes of the 
Board's VCAA analysis of the issue on appeal, Pelegrini II 
did not alter Pelegrini I in any significant respect.  

In this case, in the August 2002 letter, the veteran was 
notified that, provided certain criteria were met, VA would 
make reasonable efforts to help him get evidence necessary to 
support his claims, including medical records, employment 
records, or records from other Federal agencies.  He was 
notified that it was still his responsibility to make sure 
that all requested records that were not in the possession of 
a Federal department or agency.  See 38 U.S.C.A. § 5107(a) 
(West 2002); 38 C.F.R. § 3.159(c)(1-3) (2003).  He was asked 
to identify all evidence which he desired VA to help him 
obtain within 60 days.  See Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003), and he 
was provided with the appropriate forms (VA Forms 21-4138 and 
21-4142).  The veteran subsequently submitted an 
authorization for VA to obtain record from Concilio de Salud 
de Loiza, and these records have been obtained by the RO.  

It appears that the all elements required for proper notice 
under the VCAA, to include the "fourth element" have been 
satisfied.  See Pelegrini II, No. 01-944, slip op. at 11 
(U.S. Vet. App. June 24, 2004).  In this regard, the Board 
notes that an opinion by the General Counsel's Office held 
that the Pelegrini I Court's discussion of the "fourth 
element" was obiter dictum and was not binding on VA.  
VAGCOPPREC 1-2004 (February 24, 2004); see also VAOPGCPREC 7-
2004 (June 24, 2004).  

The Board also notes that the August 2002 VCAA notification 
letter was sent to the veteran prior to the RO's March 2000 
decision that is the basis for this appeal.  See Pelegrini 
II, No. 01-944, slip op. at 8-11 (June 24, 2004).  

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
satisfied its duty to assist the veteran by obtaining his 
available service, VA and non-VA medical records.  The 
veteran has also been afforded a VA examination.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of this duty could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  


ORDER

Special monthly pension based on the need for regular aid and 
attendance, or due to housebound status, is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



